Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims 1-20 filed on 08/13/20.

Information Disclosure Statements
3.	   The information disclosure statement (IDS) submitted on 08/13/20 & 03/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings filed on 08/13/20 are accepted by the examiner.

Specification 
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to: “METHOD AND DEVICE TO PROVIDE A SIGNAL TRANSMISSION BETWEEN A SENDING NODE AND RECEIVING NODE IN UNLICENSED FREQUENCY BAND”
Appropriate Correction is required.

Claims Objections
7.	Claim 10 is objected to because of the following informalities:
8.	Claim 10, in part, recites "and/or" in line 5.  It is suggested to clarify the use of words instead of “/”.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
10.	Claims 1-3, 5, 8-9, 13-14 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Sakoda et al. (hereinafter referred as Sakoda) U.S. Patent Application Publication # 2012/0020420 A1, in view of Feng et al. (hereinafter refereed as Feng), International Application Publication No. CN 102404082 A (as disclosed in the IDS).
Regarding claims 1 & 13: Sakoda discloses a sending node (See FIG. 2 & Para. 0110; wireless communication unit (i.e., STA-0)), 
comprising: a processor (See FIG. 2 & Para. 0110; Microprocessor); and a transceiver (See FIG. 2 & Para. 0110; Antennas 160a & 160b), connected to the processor and configured to send and receive information under control of the processor,
 wherein the transceiver is specifically configured to: 
send a request-to-send (RTS) signal to a receiving node (See Para. 0127-0128; STA-0 sends RTS frame to STA-1; wherein the RTS frame uses a long preamble so that detection is performed at the STA-1 side), and 
further configured to receive the CTS signal from the receiving node, the CTS signal being sent by the receiving node according to the configuration information (See Para. 0129; Upon decoding the received RTS frame (1001), the STA-0 receives a CTS frame from a STA-1). 
Sakoda does not explicitly discloses the RTS signal comprising configuration information configured to transmit a clear-to-send (CTS) signal. 
(corresponds to the access point) send a request-to-send (RTS) signal to a receiving node (correspond to a station), the RTS signal comprising configuration information configured to transmit a clear-to-send (CTS) signal (corresponds to response frame) (See Para. 0024; the access point sends an initial frame to a station, wherein the initial frame carries the response frame to reply indicating information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the RTS signal comprising configuration information configured to transmit a clear-to-send (CTS) signal as taught by Feng in the system of Sakoda to improve data transmission efficiency  (See abstract; lines 5-6).
Regarding claims 2 & 14: The combination of Sakoda and Feng disclose a method/a user equipment for signal transmission.
Furthermore, Sakoda discloses a method/a user equipment for signal transmission, wherein the configuration information comprises at least one of: indication information of each of N candidate beams; or information of sending time, corresponding to each of the N candidate beams, of the CTS signal, N being a positive integer (See Para. 0132; The STA-0 then transmits a data frame (1004) in response to having received the CTS frame (1002). This data frame (1004) is transmitted using the beam pattern Beam-01 generated based on the CTS frame (1002) received earlier).
Regarding claim 3: The combination of Sakoda and Feng disclose a method/a user equipment for signal transmission.
Furthermore, Sakoda discloses a method/a user equipment for signal transmission, wherein the configuration information comprises at least one of: indication information of each of N candidate beams; or information of sending time, corresponding to each of the N candidate beams, of the CTS signal, N being a positive integer (See FIG. 9 & Para. 0131-0132; his data frame (1004) is transmitted with a beam pattern Beam-01 formed at the transmission originator STA-0, and is received at the transmission destination STA-1 with a beam pattern Beam-10 formed as described above).
Regarding claim 5: The combination of Sakoda and Feng disclose a method/a user equipment for signal transmission.
Furthermore, Sakoda discloses a method/a user equipment for signal transmission, wherein the sending time, corresponding to each of the N candidate beams, of the CTS signal comprises time occupied when the CTS signal is hypothesized to be sent through each of the N candidate beams (See Para. 0143-0144; before transmission of an RTS frame, the STA-0 makes reference to the transmission/reception history within its own storage unit 150, checks the elapsed time after having performed frame transmission/reception with the STA-1 the last time (i.e., from the end of the transaction 1200), and determines whether or not the elapsed time threshold has been exceeded).
Regarding claims 8 & 17: Sakoda discloses a receiving node (See FIG. 2 & Para. 0110; wireless communication unit (i.e., STA-1)), comprising: 
a processor (See FIG. 2 & Para. 0110; Microprocessor); and a transceiver (See FIG. 2 & Para. 0110; Antennas 160a & 160b), connected to the processor and configured to send and receive information under control of the processor, 
wherein the transceiver is specifically configured to: 
(See Para. 0127-0128; STA-1 receives RTS frame from STA-0; wherein the RTS frame using a long preamble so that detection is performed at the STA-1 side), and 
further configured to send the CTS signal to the sending node according to the configuration information (See Para. 0129; Upon decoding the received RTS frame (1001), the STA-1 sends the CTS frame to a STA-0). 
Sakoda does not explicitly discloses the RTS signal comprising configuration information configured to transmit a clear-to-send (CTS) signal. 
However, Feng from the same field of endeavor discloses a sending node (corresponds to the access point) send a request-to-send (RTS) signal to a receiving node (correspond to a station), the RTS signal comprising configuration information configured to transmit a clear-to-send (CTS) signal (See Para. 0024; the access point sends an initial frame to a station, wherein the initial frame carries the response frame to reply indicating information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the RTS signal comprising configuration information configured to transmit a clear-to-send (CTS) signal as taught by Feng in the system of Sakoda to improve data transmission efficiency  (See abstract; lines 5-6).
Regarding claims 9 & 18: The combination of Sakoda and Feng disclose a method/a user equipment for signal transmission.
Furthermore, Sakoda discloses a method/a user equipment for signal transmission, wherein the configuration information comprises at least one of: indication information of each of N candidate beams; or information of sending time, corresponding to each of the N candidate beams, of the CTS signal, N being a positive integer (See Para. 0132; The STA-0 then transmits a data frame (1004) in response to having received the CTS frame (1002). This data frame (1004) is transmitted using the beam pattern Beam-01 generated based on the CTS frame (1002) received earlier).

Allowable Subject Matter
11.	Claims 4, 6-7, 10-12, 15-16 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Sharony et al. 2004/0038695 A1 (Title: System and method for medium access control in a wireless network) (See FIG. 1, Para. 0002 & 0008-0009).
B.	Parkvall et al. 2017/0331577 A1 (Title: Network architecture method and device for a wireless communication network) (See FIG. 31, Para. 0382 & 0621).
C.	Caire et al. 9, 479, 240 B1 (Title: Composite beamforming to coordinate concurrently WLAN links) (See FIG. 1C, Para. 0012, 0026 & 0041).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469